Citation Nr: 1037370	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for myopia with presbyopia 
of the eyes, claimed as defective vision.

2.  Entitlement to a compensable initial disability rating for a 
medial meniscus tear of the left knee. 

3.  Entitlement to a compensable initial disability rating for a 
chronic right knee disability. 

4.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to October 
1987, January 1991 to April 1991, and February 2003 to August 
2003. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and July 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Veteran waived agency of original 
jurisdiction review of evidence submitted in June 2008.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for PTSD should also be read as 
including other psychiatric disorder diagnoses reasonably raised 
by the symptoms described and all information obtained in support 
of the claim.  Therefore, the psychiatric disorder issues on 
appeal have been revised and listed as one issue for appellate 
review.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that 
the Veteran has a present eye disability for VA compensation 
purposes.

2.  The Veteran's left knee disability is manifested by 
complaints of pain and stiffness with functional impairment 
comparable to limitation of flexion to no less than 100 degrees, 
with full extension.

3.  The Veteran's right knee disability has been manifested by 
complaints of pain, stiffness and swelling with functional 
impairment comparable to limitation of flexion to no less than 
100 degrees, with full extension.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.9 (2009).

2.  The criteria for an initial compensable disability rating for 
a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 
(2009).

3.  The criteria for an initial compensable disability rating for 
a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim.  Upon receipt of an application for "service 
connection," VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

With respect to the Veteran's defective vision claim, VA issued a 
VCAA notice letter to the Veteran in March 2007.  This letter 
informed the Veteran of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
informed the Veteran as to the law pertaining to the assignment 
of a disability rating and effective date as the Court required 
in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision. Because 
VCAA notice in this case was accomplished prior to the initial 
AOJ adjudication that denied the claim, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.

With respect to the Veteran's increased rating claim, as the 
January 2007 rating decision granted the Veteran's claims of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to the 
initial rating assigned in that determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The May 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes for rating the disabilities 
at issue, and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic codes.  The 
Veteran was thus informed of what was needed not only to achieve 
the next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the Veteran has been 
informed of what was necessary to achieve a higher initial rating 
for the service-connected disability at issue.  The record 
indicates that the Veteran received appropriate notice pursuant 
to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, VA outpatient medical records and VA examination 
reports.  The Board has carefully reviewed the Veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

The Veteran was provided VA examinations in September 2006 and 
January 2007.  The reports of these examinations reflect that the 
examiners recorded the Veteran's current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses consistent with the evidence of record and pertinent to 
the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  While the record does not reflect that the September 
2006 examiner reviewed the Veteran's claims folder, the Veteran 
is not prejudiced thereby as the examiner considered a medical 
history reported by the Veteran which is consistent with that 
contained in the Veteran's claims folder.  The Board concludes 
that the examinations are adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009). 

The Board acknowledges that the Veteran has not been afforded a 
VA examination with respect to his bilateral eye disability 
claim.  Upon review, the Board finds that the record contains 
sufficient medical evidence to make a decision on the claim.  
Hence, remanding this matter for a VA examination is not 
required.  C.f. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.  The Board additionally observes that all 
appropriate due process concerns have been satisfied.  See 38 
C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of the 
matters addressed in this decision.  

Service Connection Claim
Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - congenital defects

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation concerning service 
connection. 38 C.F.R. §§ 3.303(c), 4.9 (2009); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Refractive errors, including 
presbyopia, of the eye are expressly excluded from compensation 
under the VA benefits scheme.  See Terry v. Principi, 340 F.3d 
1378, 1385-86 (Fed.Cir.2003) (stating that a refractive error of 
the eye is not a disease or injury for purposes of receiving VA 
compensation); see also Palczewski v. Nicholson, 21 Vet. App. 
174, 179 (2007) (noting that "refractive error of the eye ... is 
not a disease or injury within the meaning of the applicable 
legislation for purposes of service connection").

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted aggravation 
of the condition].

Analysis

The Veteran asserts that service connection is warranted for a 
bilateral eye disability.  Specifically, he argued that he 
developed an eye disability during service which was worsened by 
staring at radar monitor signals.  See the December 2007 
substantive appeal.  The Veteran's service treatment records show 
that on his May 1982 enlistment examination he had bilateral 
20/20 vision.  At the time of his separation examination in June 
1987, his distant vision was 20/100 in his right and 20/70 in his 
left.  His near vision was measured bilaterally as 20/25.  A June 
1987 examiner reported that the Veteran had normal eyes (other 
than visual acuity and refraction).  The Veteran's service 
treatment records document no other eye disabilities or injuries 
and the Veteran does not allege any such injury or disease. 

However, the Board notes that refractive error of the eyes is not 
a disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.  This includes refractive error due to such eye disorders as 
myopia and presbyopia.  Thus, they cannot be service connected as 
a matter of law, absent evidence of aggravation by superimposed 
disease or injury, which the Board finds is not demonstrated in 
the record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

Further, there is no evidence that the Veteran has a current eye 
disease or anatomical defect, other than refractive error.  
Indeed, VA outpatient treatment records document that the Veteran 
has "simple myopia with presbyopia."  In May 2008 it was noted 
that the Veteran's ocular health is unremarkable.  The Board 
notes that without proof of a current disability, there can be no 
valid claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral eye disability.  Although the Veteran asserts that 
his current bilateral eye impairment developed as a result of 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent 
to give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptomatology 
such as decreased visual acuity.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  In this case, the medical evidence 
of record is of greater probative value than the Veteran's 
statements and thus will be given more probative weight.  Thus, 
the Board finds that the competent objective evidence of record 
fails to establish that the Veteran has a current bilateral eye 
disability for VA compensation purposes.  The Board has 
considered the doctrine of giving the benefit of the doubt to the 
Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 
3.102 (2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection.


Increased Rating Claims
Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Specific schedular criteria 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009), limitation 
of flexion of the leg provides a non-compensable rating if 
flexion is limited to 60 degrees, a 10 percent rating where 
flexion is limited to 45 degrees, a 20 percent rating where 
flexion is limited to 30 degrees, and a maximum 30 percent rating 
if flexion is limited to 15 degrees.

Analysis

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, a January 2007 VA examiner observed that the 
Veteran's bilateral knee disabilities resulted in pain, stiffness 
and a diminished range of motion.  It was also noted that the 
Veteran's right knee symptomatology included swelling. 

The Veteran has stated that he has arthritis of the bilateral 
knees.  See the February 2007 notice of disagreement.  
Notwithstanding the Veteran's statements, X-rays taken during the 
September 2006 and January 2007 VA examinations reported that the 
Veteran's knee bones, joints and soft tissues were normal.  
Moreover, the September 2006 VA examiner  specifically stated 
that arthritis was not present in the Veteran's knees.  Based on 
the X-ray reports which indicate that degenerative arthritis is 
not present in the Veteran's knees, Diagnostic Code 5003 
[Degenerative arthritis] is not for application.  While the Board 
has considered the Veteran's statements, based on the medical 
evidence to the contrary, and the lack of evidence suggesting 
that the Veteran has medical experience or training, his claim of 
arthritis of the bilateral knees is afforded minimal weight of 
probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  

The Veteran has been provided diagnoses of linear tears in the 
posterior horn or the medial meniscus of the bilateral knees.  
There was also evidence of Osgood-Schlatter's disease and 
chondromalacia.  See the September 2006 and January 2007 VA 
examination reports; see also a December 2004 MRI report. 

While the record indicates that the Veteran has a tear in the 
cartilage of his right and left knee, the record does not 
indicate that his cartilage is dislocated or has been removed.  
Accordingly, Diagnostic Codes 5258 [Dislocated cartilage] and 
5259 [Removal of cartilage] are not for application.  Nor does 
the record indicate that the Veteran's bilateral knee 
symptomatology includes malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Code 5262 [Impairment of the tibia and 
fibula] is not for application. 

During the September 2006 VA examination, the Veteran's knees 
were described as stable.  The record does not indicate that the 
Veteran's knee symptomatology includes instability, giving way, 
deformity, dislocation or subluxation.  Thus, Diagnostic Code 
5257 [Other impairment of the knee] is not applicable. 

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the 
knee is zero degrees extension and 140 degrees extension.  During 
the January 2007 VA examination, the range of motion for the 
Veteran's bilateral knees was measured from zero to 120 degrees.  
During the September 2006 VA examination, the Veteran displayed 
120 degrees of flexion in his right knee and 110 degrees of 
flexion in his left.  Based on the evidence indicating that the 
Veteran has diminished flexion in both knees, Diagnostic Code 
5260 [limitation of flexion] is clearly appropriate. 

The Board has also considered rating the Veteran under Diagnostic 
Code 5261 [limitation of extension] however the September 2006 
and January 2007 VA examinations record the Veteran as having 
full extension in both of his legs.  Moreover, because the 
Veteran is able to move his knees, by definition, it is not 
immobile.  Ankylosis has therefore not been demonstrated and 
Diagnostic Code 5256 [Ankylosis of the knee] is not for 
application.

Schedular rating

As noted above, the Veteran's bilateral knee disabilities result 
in a diminished range of flexion.  During the September 2006 VA 
examination, the Veteran's left knee range of motion was limited 
to 110 degrees and his right knee was limited to 120 degrees.  
During the January 2007 VA examination, range of motion studies 
revealed flexion to 120 degrees, bilaterally. 

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
far exceeded by the 110 and 120 degrees recorded in connection 
with the September 2006 and January 2007 VA examinations.  An 
increased disability rating can therefore not be assigned based 
on Diagnostic Code 5260.

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment caused by 
that disability.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2009).

The Veteran has complained that his bilateral knee disabilities 
cause him pain, swelling, weak movement and excess fatigue.  See 
the May 2007 substantive appeal.  However, there is no evidence 
that such symptomatology warrants the assignment of an additional 
disability.  The September 2006 VA examiner noted that flexion of 
the Veteran's right and left knee resulted in pain beginning at 
100 degrees.  The January 2007 examiner noted there was no 
evidence of weakness or pain after repetitive flexion motion.  
Limitation of flexion of the leg to 45 degrees is required for a 
10 percent disability rating.  Thus, even when limitation to the 
point of pain is considered, a compensable disability rating is 
not warranted.

Fenderson consideration

The Veteran's noncompensable disability rating for his bilateral 
knee disabilities has been assigned as of the date of service 
connection, December 30, 2004 for his left knee disability and 
April 27, 2005 for his right knee disability. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In the instant case, the medical evidence shows that throughout 
the appeal period the Veteran has not evidenced symptomatology 
warranting a disability rating other than the currently assigned 
noncompensable disability rating.  The September 2006 and January 
2007 VA examination reports together with the other medical and 
lay evidence of record indicate that the disability has remained 
relatively stable.  There have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
finds no exceptional or unusual disability picture with respect 
to the Veteran's service-connected bilateral knee disabilities. 
 The medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun are moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his right or left knee disabilities.

With respect to employment, the evidence of record indicates that 
the Veteran works in as a postal officer.  See the September 2006 
VA examination report.  While the Veteran reported that he deals 
with some level of knee pain every day, he has not suffered 
absenteeism as a result.  In this case, there is no indication 
that the Veteran's bilateral knee disabilities have caused him to 
miss work or create any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  The Board therefore has determined that 
referral of the case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for myopia with presbyopia of 
both eyes, claimed as defective vision, is denied. 

Entitlement to a compensable initial disability rating for a 
medial meniscus tear of the left knee is denied. 

Entitlement to a compensable initial disability rating for a 
chronic right knee disability is denied. 




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this issue 
of entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, must be remanded for further 
evidentiary development.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

In this case, the record indicates that the Veteran has been 
provided a diagnosis of PTSD.  See, e.g., a January 2007 VA 
treatment note.  The Veteran's DD 214 indicates that he was 
stationed at Al Jaber Air Force Base in Kuwait from February 27, 
2003, to July 4, 2003.  He has stated that he had to don his 
chemical warfare equipment "when they were shooting missiles at 
us."  See the October 2006 stressor statement.  In essence, the 
Veteran has alleged that his base came under attack.  He also 
claimed he had to walk by a refrigerated trailer containing dead 
bodies during service in Kuwait.  There has been no attempt to 
verify that the Al Jaber Air Force Base in Kuwait came under 
missile or sniper attacks between February 27, 2003, and July 4, 
2003. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the Veteran's diagnosed PTSD is due to 
his fear of hostile military or terrorist activity while 
performing his duties in Kuwait.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action 
to determine whether the Veteran's reports 
that he was exposed to missile and sniper 
attacks at Al Jaber Air Force Base in Kuwait 
during service from February 27, 2003, to 
July 4, 2003, are consistent with the places, 
types, and circumstances of his service.

2.  Thereafter, the Veteran should be 
scheduled for a VA mental disorders 
examination for an opinion as to whether 
there is at least a 50 percent probability or 
greater (at least as likely as not) that he 
has an acquired psychiatric disorder, to 
include PTSD as a result of service.  The 
examiner should be requested to confirm that 
the claimed stressor is adequate to support a 
diagnosis of PTSD and that his symptoms are 
related to the claimed stressor.  The 
examination should be conducted following the 
protocol in VA's Disability Examination 
Worksheet for Initial Evaluations for PTSD.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue remaining on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and should 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


